Citation Nr: 0027855	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether there was clear and unmistakable error in a prior 
rating decision involving the issue of service connection for 
a bilateral foot disability.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from March 1969 to March 1971.

This appeal arises from an October 1998 rating decision which 
denied the veteran's request to reopen his claim for service 
connection for a bilateral foot disability and an April 1999 
rating decision which denied the veteran's claim of clear and 
unmistakable error in prior rating decisions involving the 
claim of service connection for a bilateral foot disability.

The Regional Office (RO), in denying the veteran's claim of 
clear and unmistakable error, construed the claim as relating 
to the rating decision in June 1981 which denied service 
connection for a bilateral foot disability.  The current 
record shows that the veteran had previously claimed clear 
and unmistakable error in the June 1981 rating decision, a 
claim which was denied in a rating decision entered in June 
1993.  The RO concluded that, as the June 1993 decision had 
become final, the veteran was precluded from again making the 
claim of clear and unmistakable error in the June 1981 rating 
decision.  However, this does not preclude the veteran from 
claiming clear and unmistakable error in the June 1993 rating 
decision.

The Board of Veterans' Appeals (Board) finds that, as the 
veteran's claim may be construed as a claim of clear and 
unmistakable error in the June 1993 rating decision, the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for a 
bilateral foot disability should be deferred and the 
veteran's case REMANDED to the RO for the following action:

1.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the June 1993 rating decision 
which found that there had been no clear 
and unmistakable error in the June 1981 
rating decision.

2.  If the determination made on the 
issue of clear and unmistakable error in 
the June 1993 rating decision which found 
that there had been no clear and 
unmistakable error in the June 1981 
rating decision is unfavorable to the 
veteran, both the veteran and his 
representative should be issued a 
statement of the case and advised of the 
need to submit a substantive appeal to 
perfect an appeal on that issue.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
statement of the case, the veteran's case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to ensure 
due process.  No action is required on the part of the 
veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


